DETAILED ACTION
Response to Amendment
In view of the amendments the claims, the previous rejections have been withdrawn. New rejections directed to the claims are set forth below and were necessitated by these amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0000715 (Lyons).
In regards to independent claim 1 and dependent claims 2-8, 10, and 21-30, Lyons is directed to hardfacing materials including particles of polycrystalline diamond material embedded within a matrix material. (Abstract) The matrix phase of the hardfacing material may comprise a metal or metal alloy. (¶35) The matrix phase may comprise cobalt-based, iron-based, nickel-based, iron and nickel-based, cobalt and nickel-based, iron and cobalt-based, copper-based, and titanium-based alloys. (¶35) The matrix phase may also be selected from commercially available pure elements such as cobalt, iron, nickel, copper, and titanium. (¶35) The matrix phase may comprise a binder material. (¶35) 
A discontinuous phase may comprise finite spatial volumes of polycrystalline diamond material that are dispersed throughout and embedded within the matrix phase. (¶36) The hardfacing material optionally may also comprise an additional discontinuous phase that includes at least one of a carbide material, a boride material, a nitride material, and non-polycrystalline diamond grit. (¶37) The carbide material may be tungsten carbide. (¶37) The PCD particles used to form the hardfacing material may have irregular, rough, and jagged shapes. (¶40) One or both of the polycrystalline diamond materials or additional discontinuous phase materials may be considered the reinforcement material. Alternatively, one may be the reinforcement material and the other is a material different from that of the reinforcement material or an insert. Further, the localized area may be solely the matrix and not have any of the other materials. Each of these options would meet the different density requirements set forth in the instant claims. Further, these materials are all solids in the hardfacing form so, they can be considered as being a solid insert. 
The instant claims do not set forth any limitations as to the size, shape, arrangement, or other means of determining what portion of the metal-matrix composite would be considered to be an inner, localized area other that one that does not intersect the outer surface of the tool and wherein the outer surface surrounds the reinforcement material and the localized area. This inner, localized area can have innumerable shapes, sizes, orientations, etc. For example, an amoeba-like shape with narrower portions and wider portions that avoids certain particles, components, regions, features, portions of particles, portions of components, etc. would meet with this particular limitation. For example, it would even be possible to identify a region that consists almost exclusively of the continuous matrix phase with few of the other components that are present. It would therefore be possible to construe a portion of an inner, localized area having a shape that would meet the particular claimed limitations. Further, the selection of the area may further select areas with various densities or particles having particular sizes, including some that would fall within the claimed ranges. 
Therefore, while the reference does not explicitly set forth a metal-matrix composite having the claimed properties, it would have been obvious to one of ordinary skill in the art to have selected various regions within insert to meet the claimed limitations. One of ordinary skill would simply be following the teachings of the prior art reference in the production of such a product. The determination of the respective regions would simply be an examination or analysis of the product that was produced. 
As seen in Figure 7, the hardfacing materials are provided within a roller cone earth-boring rotary drill bit. The hardfacing material has a shape that includes an outer surface around that material. 
As to claim 9, a catalyst material may be removed from interstitial spaces between inter-bonded diamond grains such that the interstitial spaces comprise voids. (¶46) In such embodiments, the polycrystalline diamond material of the PCD particles may be porous. (¶46) The localized region can be selected to be contiguous to such void or voids. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784